Exhibit 10.3.6


FOURTH AMENDMENT
TO THE
TELEFLEX INCORPORATED 401(K) SAVINGS PLAN


Background Information


A.
Teleflex Incorporated (“Company”) maintains the Teleflex Incorporated 401(k)
Savings Plan (“Plan”) for the benefit of its eligible employees and the eligible
employees of its affiliated entities that have elected to participate in the
Plan and their beneficiaries.

B.
The Vice President, Global Human Resources (the “Vice President, Global HR”),
has been authorized pursuant to Section 13.02 of the Plan to amend the Plan in
accordance with the authority delegated to him.

C.
In accordance with his delegated authority, the Vice President, Global HR
desires to amend the Plan to (i) add NeoTract, Inc. (“NeoTract”) as a
Participating Employer in the Plan effective January 1, 2018 (with a permitted
rollover contribution date of December 4, 2017), and (ii) grant each person who
was an active employee of NeoTract immediately prior to January 1, 2018 full
credit for purposes of eligibility and vesting under the Plan for his most
recent continuous period of service with NeoTract.



Fourth Amendment to the Plan


The Plan is hereby amended as follows, effective as of January 1, 2018:


1.
Section 2.01, “Eligibility and Participation,” is hereby amended by adding the
following new subsection K.:

“K.
Each person who was an active employee of NeoTract, Inc. (“NeoTract”)
immediately prior to January 1, 2018 shall receive full credit for purposes of
eligibility to participate in the Plan for his most recent continuous period of
service with NeoTract.”



2.
Section 4.01, “Vesting,” is hereby amended by adding the following new
subsection O.:

    
“O.
Vesting — Special Rule with Respect to NeoTract, Inc. Each person who was an
active employee of NeoTract immediately prior to January 1, 2018 shall receive
full credit for purposes of vesting under the Plan for his most recent
continuous period of service with NeoTract.”



3.
Appendix D, “Participating Employers” is hereby amended to indicate that the
Appendix is updated to add the following to the end of the list:

“NeoTract, Inc. – effective January 1, 2018; however, solely for purpose of
rollover contributions, the effective date is December 4, 2017.”


1



--------------------------------------------------------------------------------

Exhibit 10.3.6


4.
All other provisions of the Plan shall remain in full force and effect.

                    
TELEFLEX INCORPORATED
                    
/s/ Cam Hicks                    
    Cam Hicks
Vice President, Global Human Resources


Date:     January 19, 2018                


2

